DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 5, 7 – 11, 13 – 18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a dual-sided wafer imaging apparatus, comprising: one or more load ports for an automated load operation or unload operation of a wafer pod of an automated transport equipment; one or more mechanical arms for transporting a wafer; a wafer transfer stage comprising three or more vacuum suction points in contact with a 10backside of the wafer for retaining the wafer on the wafer transfer stage in a vacuuming manner, the wafer transfer stage further comprising a drive motor producing a linear reciprocating motion for moving the wafer, wherein the mechanical arm is actuated for transporting the wafer from the load port to the wafer transfer stage; a first line scan camera mounted below the wafer transfer stage; 15a second line scan camera mounted above the wafer transfer stage; a first optical lens mounted on the first line scan camera for capturing a backside wafer image of the wafer; a second optical lens mounted on the second line scan camera for capturing a frontside wafer image of the wafer; and 20two or more line light sources respectively mounted below and above the wafer transfer stage; and2Appl. No. 16/748,823Reply to Office Action of 04/14/2022 a wafer aligner located below the wafer and being actuated to move along a vertical direction for adjusting a position and a rotation angle of the wafer. However, the closest prior art does not teach returning the wafer to an origin point, and reading a label.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487